I respectfully dissent on the issue of the Miranda rights. I believe the majority opinion misconstrues the application ofState v. Awan (1986), 22 Ohio St.3d 120, 22 OBR 199,489 N.E.2d 277, to the facts here.
It is well established that before the state can get a defendant's statement into evidence, it must prove he was advised of his Miranda rights. There is no proof of that in this case. The majority opinion holds that this is an issue of credibility, not proof.
To say the credibility of any witness is for the trial court means that a court may believe or disbelieve whatever the witness has to say. However much a trial court believes the witness, the reviewing court cannot interfere or substitute its opinion for that of the trial court, Awan, supra; Seasons CoalCo. v. Cleveland (1984), 10 Ohio St.3d 77, 10 OBR 408,461 N.E.2d 1273. Deference to the trial court on the issue of credibility, however, means that *Page 198 
this court must still review the testimony after giving it the same degree of reliability as the trial court did.
The highest degree of credibility the trial court could have possibly given to Officer Donini's testimony is that everything he said was absolutely true. Assuming the truth of everything he said, this court must nonetheless look at what he said to see if the state met its burden of proof.
Here is what Officer Donini said on direct examination:
"Q. When you went in, did you or anybody else upon going in to the house and seeing the occupants, including the defendant, give him their Miranda warnings?
"A. Someone did. I can't — I cannot tell you that I did, and I cannot tell you that I didn't. I don't have any written notation as to giving them to him, but I recall someone reading those to him, and I remember certain things that happened during the rights being read.
"Q. Okay.
"A. Such as, the defendant was on my far right of the fireplace. An officer — the defendant said something or looked around or something of that sort. One of the officers grabbed ahold of either the back of his head or his cuffs and yanked and said, `Listen to the man,' and then I remember Lieutenant Blair motioning something to the defendant about go on ahead and look for it.
"Q. And during that time someone — was someone reading him his Miranda warnings?
"A. From what I recall, yes. Now, I have a tendency to believe that I was the one that read them, but I can't say a hundred percent sure."
Here is what he said on cross examination:
"Q. Lieutenant Donini, if I understand your testimony here today, you cannot recall specifically who read the Miranda
warning; is that correct?
"A. That is correct.
"Q. And if I also interpret what you are telling me as being correct, it is your impression though that they were read?
"A. Yes, sir."
The state had the burden of proving that Callihan had been advised of his rights by a preponderance of the evidence. If Sheriff Hull thought that Deputy Meixner advised Callihan, but Meixner said he did not and doesn't know who did, then the court can only find that they don't know. The court had to rely on the testimony of Donini. *Page 199 
But the trial court could only be as certain as Donini was. The court cannot invest Donini's testimony with more credibility than Donini himself gives it.
Thus if Donini testifies that "I cannot tell you I did, and I cannot tell you I didn't," then the trial court must find that it cannot say that the defendant was advised of his rights and it cannot say he wasn't. If Donini testifies that he "cannot recall specifically who read the Miranda warnings," then the trial court cannot find that Donini read the Miranda warnings. If Donini only has an impression that Callihan was read his rights, then the court can have only an impression that he was.
The impression that somebody, perhaps Donini, advised the defendant of his Miranda rights is not proof by a preponderance of the evidence that he was advised of his rights. Preponderance is the standard. Lego v. Twomey (1972), 404 U.S. 477,92 S.Ct. 619, 30 L.Ed.2d 618.
I would sustain the assignment of error and reverse, and so I dissent.